FINAL REJECTION
This is in response to Applicant amendments filed on 11/11/2021 amending Claims 1, and 12, and adding Claims 21-22. Claims 1-3, 5-7, 9-14, 16-18, and 20-22 are examined.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 5, 9-14, 16, and 20-22 is rejected under 35 U.S.C. 103 as being unpatentable over Lemmers (US 2016/0149469), in view of Feder (US 4,100,993), Barnett (US 2013/0133336), and Hogeboom (US 5,782,082).

Regarding Claim 1: Lemmers discloses a gas turbine engine (100; Fig. 1) comprising: 
a tail cone (199; Fig. 1) having a cone shaped portion (see annotated figure 469’); a low pressure compressor (150; Fig.1); a low pressure turbine (190; Fig. 1); a low speed spool (197; Fig. 1) interconnecting the low pressure compressor and the low pressure turbine (see Fig. 1); an electric generator (200; Fig. 2) located within the cone shaped portion (see annotated figure 469’) of the tail cone (see Fig. 2), the electric generator being operably connected to the low speed spool (see 
Lemmers is silent regarding the one or more panel assemblies being one or more acoustic panel assemblies comprising:  an acoustic backing sheet, an outer porous liner, an acoustic liner interposed between the outer porous liner and the acoustic backing sheet, and a plurality of side walls extending from the outer porous liner to the acoustic backing sheet, wherein the plurality of side walls form chambers within the acoustic liner,  wherein the acoustic backing sheet is a solid and non-porous liner, wherein the acoustic backing sheet is configured to reduce an amplitude of a sound wave that travels through the chamber and impacts the backing sheet, and wherein the acoustic backing sheet is configured to close off one side of the chamber, which traps the sound wave in the chamber and forces the sound wave to reverberate in the chamber.

Lemmers is silent regarding the mounting system being located between the structural support housing and the cone shaped portion, wherein the mounting system attaches the tail cone to the structural support housing and wherein the mounting system is composed of a plurality of mounts at multiple different locations along a length of the cone shaped portion of the tail cone.
Lemmer is also silent regarding wherein the chamber has a hexagonal shape, and


However, Feder teaches a gas turbine engine (“jet engine” not labeled, Col. # l. 15-16) having a tail cone (48; Fig. 5) with one or more acoustic panel assemblies (see annotated figure 993’) in a cone shape (see annotated figure 993’ how the panels matched the cone shaped structure of the tail cone) comprising:  an acoustic backing sheet (see annotated figure 993’), an outer porous liner (see annotated figure 993’), an acoustic liner (see annotated figure 993’) interposed between the outer porous liner and the acoustic backing sheet, the acoustic liner comprising  a plurality of side walls (see annotated figure 993’) extending from the outer porous liner to the acoustic backing sheet (see annotated figure 993’), wherein the plurality of side walls form chambers (see annotated figure 993’) within the acoustic liner, wherein the acoustic backing sheet is a solid and non-porous liner (see annotated figure 993’), wherein the acoustic backing sheet is configured to reduce an amplitude of a sound wave (see abstract wherein the panel provides noise reduction, i.e. reduction of the amplitude of sound waves) that travels through the chamber and impacts the backing sheet, and wherein the acoustic backing sheet is configured to close off one side of the chamber (see annotated figure 933’), which traps the sound wave in the chamber and forces the sound wave to reverberate in the chamber (due to the small opening of the porous liner and the close part of the backing sheet, sound wave will be trap and dissipate within the chamber).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the one or more panel assemblies of Lemmers, to have an acoustic backing sheet, an outer porous liner, an acoustic liner interposed between the outer porous liner and the acoustic backing sheet, and a plurality of side walls 
	

Lemmers as modified by Feder does not disclose the mounting system being located within the cone shaped portion between the structural support housing and the cone shaped portion of the tail cone, wherein the mounting system attaches the tail cone to the structural 
Lemmers as modified by Feder also does not disclose wherein the chamber has a hexagonal shape, and wherein the plurality of side walls include six side walls to form the hexagonal shape of the chamber.


However, Barnett teaches a gas turbine engine (10; Fig. 1) similar as Lemmers having a tail cone (see annotated figure 336’) and an electrical  generator (32; Figs. 1-2) within the tail cone (see Fig. 2); a structural support housing (see annotated figure 336’) enclosing the electrical generator (32; Fig.2) and a mounting system (see annotated figure 336’) located within the tail cone between the structural support housing and the tail cone (see annotated figure 336’), wherein the mounting system attaches the tail cone to the structural support housing (see annotated figure 336’), and wherein the mounting system is composed of a plurality of mounts (see annotated figure 336’ wherein protrusions 40 extend between the housing and the tail cone to provide mounting) at multiple different locations (see annotated figure 336’ wherein mount 40 are positioned at different circumferential locations) along a length (see annotated figure 336’ and circumferential length) of the tail cone.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mounting system of Lemmers, to have a mounting system being located within the cone shaped portion between the structural support housing and  the cone shaped portion of the tail cone, wherein the mounting system attaches the tail cone to the structural support housing and wherein the mounting system is composed of a plurality of mounts at multiple different locations along a length of  the cone 

Lemmers as modified by Feder and Barnett also does not disclose wherein the chamber has a hexagonal shape, and wherein the plurality of side walls include six side walls to form the hexagonal shape of the chamber.

However, Hogeboom teaches a gas turbine engine (“aircraft engine”, title) having an acoustic panel (20; Fig. 4) with an acoustic backing sheet (24; Fig. 4), a porous liner (26; Fig. 4), a plurality of side walls (22; Fig. 4) extending from the porous liner to the backing sheet (see Fig. 4) wherein the plurality of side walls form chambers (28; Fig. 4) wherein the chamber has a hexagonal shape (see Fig. 4), and wherein the plurality of side walls include six side walls (see Fig. 4) to form the hexagonal shape of the chamber (see Fig. 4).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure, i.e. geometry of backing sheet, porous sheet, and walls, of the acoustic panel of Lemmers in view of Feder, to have wherein the chamber has a hexagonal shape, and wherein the plurality of side walls include six side walls to form the hexagonal shape of the chamber as taught by Hogeboom. Doing so would provide stiff and lightweight acoustic liners, low resistance acoustic liners, efficient acoustic liners that scatter a large amount of low mode order noise into higher mode order noise, 
, 


    PNG
    media_image1.png
    673
    726
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1104
    816
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    1015
    758
    media_image3.png
    Greyscale



Regarding Claim 2: Lemmers in view of Feder, Barnett, and Hogeboom teaches all the limitations of Claim 1, as stated above, and once Lemmers is modified by Feder further teaches the acoustic backing sheet would be interposed between the electric generator and the acoustic liner (see annotated figures 469’ and 993’ ).

Regarding Claim 3:  Lemmers in view of Feder, Barnett, and Hogeboom teaches all the limitations of Claim 1, as stated above, and once Lemmers is modified by Feder further teaches the acoustic backing sheet and the acoustic liner are interposed between the electric generator and the outer porous liner (see annotated figures 469’ and 993’).

Regarding Claim 5: Lemmers in view of Feder, Barnett, and Hogeboom teaches all the limitations of Claim 1, as stated above, and once Lemmers is modified by Feder further teaches the tail cone being the outer porous liner (see annotated figure see annotated figures 469’ and 993’) and thus once Lemmers is modified by Feder, the tail cone would be the outer porous layer.

Regarding Claim 9:  Lemmers in view of Feder, Barnett, and Hogeboom teaches all the limitations of Claim 1, as stated above, and once Lemmers in view of Feder is modified by Barnett further teaches the mounting system wherein the structural support housing (see annotated figure 336’) is attached to a support structure (annotated figure 336’) of the gas turbine engine.

Regarding Claim 10: Lemmers in view of Feder, Barnett, and Hogeboom teaches all the limitations of Claim 9, as stated above, and once Lemmers in view of Feder is modified by  the tail cone is secured to the support structure of the gas turbine engine entirely through the structural support housing (see annotated figure 336’ wherein the connection/support between tail cone and housing is only clasped by the housing).

Regarding Claim 11: Lemmers in view of Feder, Barnett, and Hogeboom teaches all the limitations of Claim 9, as stated above, and once Lemmers in view of Feder is modified by Barnett further teaches the mounting system wherein the tail cone is secured to the support structure of the gas turbine engine partially through the structural support housing (see annotated figure 336’) and partially through a plurality of fasteners (see annotated figure 336’) that attach the tail cone to the support structure (see annotated figure 336’).

Regarding Claim 12: Lemmers discloses an electrical generation system (see annotated figure 469’) for a gas turbine engine (100; Fig. 1) comprising a tail cone (199; Fig. 1) having a cone shaped portion (see annotated figure 469’); an electric generator (200; Fig. 2) located within the cone shaped portion (see annotated figure 469’) of the tail cone (see Fig. 2), the electric generator being operably connected to the low speed spool (see connection of 197 to generator 200; Figs. 1-2);a structural support housing (see annotated figure 469’) at least partially enclosing the electric generator, the structural support housing being located within the tail cone (see annotated figure 469’):one or more panel assembly (see annotated figure 469’)  located around the electric generator in  a cone shape (see annotated figure 469’ how panel follow the cone shape of the tail cone);and a mounting system (a mounting system is necessarily present to support the electrical generator) within the cone shaped portion (necessarily present 
Lemmers is silent regarding the one or more panel assemblies being one or more acoustic panel assemblies comprising:  an acoustic backing sheet, an outer porous liner, an acoustic liner interposed between the outer porous liner and the acoustic backing sheet, and a plurality of side walls extending from the outer porous liner to the acoustic backing sheet, wherein the plurality of side walls form chambers within the acoustic liner,  wherein the acoustic backing sheet is a solid and non-porous liner, wherein the acoustic backing sheet is configured to reduce an amplitude of a sound wave that travels through the chamber and impacts the backing sheet, and wherein the acoustic backing sheet is configured to close off one side of the chamber, which traps the sound wave in the chamber and forces the sound wave to reverberate in the chamber.
Lemmers is also silent regarding the mounting system being located between the structural support housing and the cone shaped portion, wherein the mounting system attaches the tail cone to the structural support housing and wherein the mounting system is composed of a plurality of mounts at multiple different locations along a length of the cone shaped portion of the tail cone.
Lemmer is also silent regarding wherein the chamber has a hexagonal shape, and
wherein the plurality of side walls include six side walls to form the hexagonal shape of the chamber.


However, Feder teaches a gas turbine engine (“jet engine” not labeled, Col. # l. 15-16) having a tail cone (48; Fig. 5) with one or more acoustic panel assemblies (see annotated figure 993’) ) in a cone shape (see annotated figure 993’ how the panels matched the cone shaped 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the one or more panel assemblies of Lemmers, to have an acoustic backing sheet, an outer porous liner, an acoustic liner interposed between the outer porous liner and the acoustic backing sheet, and a plurality of side walls extending from the outer porous liner to the acoustic backing sheet, wherein the plurality of side walls form chambers within the acoustic liner,  wherein the acoustic backing sheet is configured to reduce an amplitude of a sound wave that travels through the chamber and impacts the backing sheet, and wherein the acoustic backing sheet is configured to close off one side of the chamber, which traps the sound wave in the chamber and forces the sound wave to reverberate in 
Lemmers as modified by Feder do not disclose the mounting system being located within the cone shaped portion between the structural support housing and the cone shaped portion of the tail cone, wherein the mounting system attaches the tail cone to the structural support housing and wherein the mounting system is composed of a plurality of mounts at multiple different locations along a length of the cone shaped portion of the tail cone.
Lemmers as modified by Feder also does not disclose wherein the chamber has a hexagonal shape, and wherein the plurality of side walls include six side walls to form the hexagonal shape of the chamber.

However, Barnett teaches a gas turbine engine (10; Fig. 1) similar as Lemmers having a tail cone (see annotated figure 336’) and an electrical  generator (32; Figs. 1-2) within the tail cone (see Fig. 2); a structural support housing (see annotated figure 336’) enclosing the electrical 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mounting system of Lemmers, to have a mounting system being located within the cone shaped portion between the structural support housing and  the cone shaped portion of the tail cone, wherein the mounting system attaches the tail cone to the structural support housing and wherein the mounting system is composed of a plurality of mounts at multiple different locations along a length of  the cone shaped portion of the tail cone (the cone shaped portion of Lemmers being the whole cone tail the plurality of mounts are necessarily within the tail cone portion), as taught by Barnett. Doing so would provide support for the support to the generator, as recognized by Barnett, see for example [0001].
Lemmers as modified by Feder and Barnett does not disclose wherein the chamber has a hexagonal shape, and wherein the plurality of side walls include six side walls to form the hexagonal shape of the chamber.

However, Hogeboom teaches a gas turbine engine (“aircraft engine”, title) having an acoustic panel (20; Fig. 4) with an acoustic backing sheet (24; Fig. 4), a porous liner (26; Fig. 4), 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure, i.e. geometry of backing sheet, porous sheet, and walls, of the acoustic panel of Lemmers in view of Feder, to have wherein the chamber has a hexagonal shape, and wherein the plurality of side walls include six side walls to form the hexagonal shape of the chamber as taught by Hogeboom. Doing so would provide stiff and lightweight acoustic liners, low resistance acoustic liners, efficient acoustic liners that scatter a large amount of low mode order noise into higher mode order noise, and constitute a common and preferred acoustic liner structure in aircraft application, as recognized by Hogeboom, see for example Col. 2 L. 53- Col. 3 L. 4

	
Regarding Claim 13: Lemmers in view of Feder, Barnett, and Hogeboom teaches all the limitations of Claim 12, as stated above, and once Lemmers is modified by Feder further teaches the acoustic backing sheet would be interposed between the electric generator and the acoustic liner (see annotated figures 469’ and 992’).

Regarding Claim 14:  Lemmers in view of Feder, Barnett, and Hogeboom teaches all the limitations of Claim 12, as stated above, and once Lemmers is modified by Feder further 

Regarding Claim 16: Lemmers in view of Feder, Barnett, and Hogeboom teaches all the limitations of Claim 12, as stated above, and Feder further teaches the tail cone being the outer porous liner (see annotated figure see annotated figures 469’ and 993’) and thus once Lemmers is modified by Feder, the tail cone would be the outer porous layer.

. Regarding Claim 20: Lemmers in view of Feder, Barnett, and Hogeboom teaches all the limitations of Claim 12, as stated above, and Lemmers further discloses the electric generator is configured to connect to a low speed spool (197; Figs. 1-2) of the gas turbine engine (see connection of 197 to generator 200; Figs. 1-2).

Regarding Claim 21: Lemmers in view of Feder, Barnett, and Hogeboom teaches all the limitations of Claim 1, as stated above, and Hogeboom further teaches wherein the outer porous liner includes a plurality of openings, wherein each of the plurality of openings are circular in shape (30; Fig. 4).

Regarding Claim 22: Lemmers in view of Feder, Barnett, and Hogeboom teaches all the limitations of Claim 12, as stated above, and Hogeboom further teaches wherein the outer porous liner includes a plurality of openings, wherein each of the plurality of openings are circular in shape (30; Fig. 4).


	Claims 6-7, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lemmers, in view of Feder, Barnett, and Hogeboom, as applied to claims 5 and 16 above, and further in view of Ruthemeyer (US 20150075176).

Regarding Claim 6: Lemmers, in view of Feder, Barnett, and Hogeboom teaches all the limitations of Claim 5, as stated above, but is silent regarding the tail cone being composed of a ceramic matrix composite.
However, Ruthemeyer teaches a similar gas turbine engine (10; Fig. 1) as Lemmers, Feder and Barnett, with a tail cone (48, 49; Fig. 3A) being composed of a ceramic matrix composite (see [0006]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lemmers in view of Feder, Barnett, and Hogeboom to have the tail cone being composed of a ceramic matrix composite, as taught by Ruthemeyer. Doing so would provide the ability to withstand high temperature from exhaust gases that contact the tail cone, as recognized by Ruthemeyer, see for example [0006].

Regarding Claim 7: Lemmers, in view of Feder, Barnett, and Hogeboom teaches all the limitations of Claim 5, as stated above, but is silent regarding the tail cone being composed of a ceramic material.
However, Ruthemeyer teaches a similar gas turbine engine (10; Fig. 1) as Lemmers, Feder and Barnett, with a tail cone (48, 49; Fig. 3A) being composed of a ceramic material (see [0006]).


Regarding Claim 17: Lemmers, in view of Feder, Barnett, and Hogeboom teaches all the limitations of Claim 16, as stated above, but is silent regarding the tail cone being composed of a ceramic matrix composite.
However, Ruthemeyer teaches a similar gas turbine engine (10; Fig. 1) as Lemmers, Feder and Barnett, with a tail cone (48, 49; Fig. 3A) being composed of a ceramic matrix composite (see [0006]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lemmers in view of Feder, Barnett, and Hogeboom to have the tail cone being composed of a ceramic matrix composite, as taught by Ruthemeyer. Doing so would provide the ability to withstand high temperature from exhaust gases that contact the tail cone, as recognized by Ruthemeyer, see for example [0006].

Regarding Claim 18: Lemmers, in view of Feder, Barnett, and Hogeboom teaches all the limitations of Claim 16, as stated above, but is silent regarding the tail cone being composed of a ceramic material.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lemmers in view of Feder, Barnett, and Hogeboom, to have the tail cone being composed of a material, as taught by Ruthemeyer. Doing so would provide the ability to withstand high temperature from exhaust gases that contact the tail cone, as recognized by Ruthemeyer, see for example [0006].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3,5, 21; 6; 7; 9; 10; 11; 12-14,16, 22; 17; 18; and 20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1; 2; 3; 4;  5;  7; 10; 11; 12; and 19 of copending Application No.16/354, 357 in view of Feder (US 4,100,993) and Hogeboom (US 5,782,082) . 
The limitations of the Claims 1-3,5, 21; 6; 7; 9; 10; 11; 12-14, 22, 16; 17; 18; and 20 of the present Application are recited in Claims 1; 2; 3; 4;  5;  7; 10; 11; 12; and 19, respectively, of copending Application No. 16/354, 357 (the copending application).  The claims of the copending application recite all of the limitations of the claims of the instant application except 
Feder teaches a gas turbine engine (“jet engine” not labeled, Col. # l. 15-16) having a tail cone (48; Fig. 5) with one or more acoustic panel assemblies (see annotated figure 993’) in a cone shape (see annotated figure 993’ how the panels matched the cone shaped structure of the tail cone)comprising:  an acoustic backing sheet (see annotated figure 993’), an outer porous liner (see annotated figure 993’), an acoustic liner (see annotated figure 993’) interposed between the outer porous liner and the acoustic backing sheet, the acoustic liner comprising  a plurality of side walls (see annotated figure 993’) extending from the outer porous liner to the acoustic backing sheet (see annotated figure 993’), wherein the plurality of side walls form chambers (see annotated figure 993’) within the acoustic liner, wherein the acoustic backing sheet is a solid and non-porous liner (see annotated figure 993’), wherein the acoustic backing sheet is configured to reduce an amplitude of a sound wave (see abstract wherein the panel provides noise reduction, i.e. reduction of the amplitude of sound waves) that travels through the chamber and impacts the backing sheet, and wherein the acoustic backing sheet is configured to close off one side of the chamber (see annotated figure 933’), which traps the sound wave in the chamber and forces the sound wave to reverberate in the chamber (due to the small opening of the porous liner and the close part of the backing sheet, sound wave will be trap and dissipate within the chamber).It would have been prima facie obvious to one of ordinary skill in the art to modify the claims of the copending application to include the limitations corresponding to the one or more acoustic panel assemblies to provide noise cancelation, as recognized by Feder (see for example Col. 1 L.60 –Col. 2 L9).

It would have been prima facie obvious to one of ordinary skill in the art to modify the claims of the copending application to include the limitations corresponding the structure, i.e. geometry of backing sheet, porous sheet, and walls, of the acoustic panel. To provide stiff and lightweight acoustic liners, low resistance acoustic liners, efficient acoustic liners that scatter a large amount of low mode order noise into higher mode order noise, and constitute a common and preferred acoustic liner structure in aircraft application, as recognized by Hogeboom, see for example Col. 2 L. 53- Col. 3 L. 4.

This is a provisional nonstatutory double patenting rejection.


Response to Arguments
Applicant’s arguments filed 11/11/2021 have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.
Regarding Applicant’s remarks comments on double patenting rejection and as articulated above, while the co-pending application is silent regarding the limitations “the one or more acoustic panel assemblies located around the electric generator in a cone shape”, Feder teaches such a 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.A.C./Examiner, Art Unit 3741